DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 09-01-2021 are being considered by the examiner.

Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper to object to the claim as being a substantial duplicate. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 16 and 24 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “an objective function is reached”. The language as stated does not distinctly define what is meant by “an objective function is reached” or its essential quality, and does not clearly state the limitation of the claimed invention. For purposes of the rejection below, hereinafter “an objective function is reached” will be interpreted as “clustering group’s data by progressively merging similar data samples”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano (US 20140219563 A1).

REGARDING CLAIM 1, Miyajima (US 20110242311 A1) teaches, a processing unit (Miyajima (US 20110242311 A1): [0036] a captured image processing unit 5); a first positioning system for providing first information about the position of the vehicle (Miyajima (US 20110242311 A1): [FIG. 4] GPS elements 15 and 41.); a second positioning system for providing second information about the position of the vehicle (Miyajima (US 20110242311 A1): [FIG. 4] visual position information elements 17, 5, 6, 45, and 7.); and wherein the processing unit is configured for determining the position of the vehicle based on the first information about the position of the vehicle and on the second information about the position of the vehicle (Miyajima (US 20110242311 A1): [0036] The vehicle position detection module 4 has a function of correcting the estimated vehicle position obtained by performing conventional position calculation using the GPS and performing conventional position calculation using dead reckoning navigation. The vehicle position detection module 4 corrects the estimated vehicle position based on the vehicle position determined by the scenic image recognition using the estimated vehicle position. The vehicle position detection module 4 includes a GPS processing unit 41, a dead reckoning navigation processing unit 42, a vehicle position coordinate calculation unit 43, a map matching unit 44, a vehicle position determination unit 45, a captured image processing unit 5, and a scene matching unit 6.).
Miyajima (US 20110242311 A1) does not explicitly disclose, wherein the second positioning system is configured to provide the second, visual information about the position of the vehicle based on a comparison between image data of an image generated by an on-board camera of the vehicle and image data of an image stored in a database using a visual bag of words technique.
However, in the same field of endeavor Miyajima (US 20110246027 A1) teaches, “In one of preferred embodiments of the invention, the image processing system may further include a feature point extraction unit that extracts image feature points from the captured image; and an image feature point data generation unit that generates image feature point data of the captured image, using the image feature points; and the reference image data may be the image feature point data. With this configuration, the reference image data is the image feature point data that includes the image feature points. Therefore, the matching processing is easily and efficiently performed. In addition, the data volume of the reference image data is greatly reduced as compared to the data volume of the captured image. It is preferable that the image feature point should be a point in the image, which is stably detected. Therefore, the edge point detected using an edge detection filter or the like is generally used. Edge points that 
In the above-described embodiment, among the edge points obtained as the image feature points through the edge detection processing, particularly, the line segment edge points (the straight line component edge points) that constitute one line segment, and the corner edge point (the intersection edge point) are treated as the useful image feature points. The corner edge point (the intersection edge point) corresponds to the intersection at which the line segments intersect with each other, preferably, the line segments are substantially orthogonal to each other. However, the image feature points used in the invention are not limited to such edge points. The image feature points useful for a scene may be used. For example, the typical edge points that form a geometric shape, such as a circle and a rectangle, may be used (when the geometric shape is a circle, the typical edge points may be three points on the circumference of the circle), or the gravity center of a geometric shape or a point indicating the gravity center of the geometric shape in the image may be used. Also, it is preferable to employ an edge intensity as a factor used for calculating the importance degree. 
Further, in addition to the edge points obtained through the edge detection processing, a point at which a hue and/or a chroma greatly change(s) in the captured image may be employed as the image feature point. Similarly, as the image feature point based on color information, the end point of an object with a high color temperature may be treated as the image feature point with a high importance degree.
That is, any image feature points may be used in the embodiment of the invention, as long as the image feature points are useful for the determination as to the degree of similarity between the reference data and the image feature point data generated based on the actually-captured image, for example, the pattern matching” (Miyajima (US 20110246027 A1): ¶’s[0055 – 0058]), for the benefit of classifying images and get an occurrence count in a supervised or unsupervised image recognition program.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a positioning system disclosed by Miyajima (US 20110242311 A1) to include a visual words technic taught by Miyajima (US 20110246027 A1). One of ordinary skill in the art would have been motivated to make this modification in order to 
In this case, pattern matching is interpreted as comparing. In this case, edge, corners, outlines, shape (circle, rectangle), CG, edge intensity, color, hue, chroma, and color temperature are interpreted as a visual bag of words.
Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) do not explicitly disclose, wherein the visual-bag-of-words technique includes a training stage, a hashing stage, and a determination-of-visual-similarity stage; wherein, in the training stage, image features are extracted from a series of training images, and visually similar image features are then grouped together to form a visual vocabulary that represents a plurality of visual words, wherein each visual word has a respective set of generalized image features; wherein, in the hashing stage, compact representations of the images generated by the on-board camera of the vehicle and of the images stored in the database are produced by extracting features from the images and associating the extracted features with the words in the vocabulary generated during the training stage using visual-similarity criteria; wherein, in the determination-of-visual-similarity stage, a visual similarity between the images generated by the on-board camera of the vehicle and the images stored in the database is calculated using either a Euclidian distance or a cosine similarity of histograms of the compact representations, which were produced during the hashing stage, of the images generated by the on-board camera of the vehicle and the images stored in the database.
However, in the same field of endeavor Rodriguez-Serrano teaches:
wherein the visual-bag-of-words technique includes a training stage (Rodriguez-Serrano: [0080] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images)
a hashing stage (Rodriguez-Serrano: [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing (LSH))
a determination-of-visual-similarity stage (Rodriguez-Serrano: [0029] In yet another embodiment, the information output may include a notification that the text image does not correspond to one of a limited vocabulary 18 of the character strings 12, for example, if the similarity measure does not meet a threshold value for any of the character strings in the vocabulary 18; [0039] The comparator 56 compares the two representations, optionally after embedding one or both of them in a common subspace, to generate a measure of comparability, such as a similarity score; [0049] may have been learned using actual labels of labeled test images to provide a comparison measure that is more likely to yield a more accurate measure of similarity for the label and image)
in the training stage, image features are extracted from a series of training images (Rodriguez-Serrano: [0078] An image representation or "signature" 64 is generated from each cropped image 14 based on low level features extracted from the image, such as color or gradient features, and analogously for the training images; [0080] For example, at least 10 or at least 20 or at least 50 patches are extracted from each image. Each patch may comprise at least 40 or at least 100 pixels, and up to 1,000,000 pixels or more.)
visually similar image features are then grouped together to form a visual vocabulary that represents a plurality of visual words (Rodriguez-Serrano: [0079] Fisher Kernel representations and Bag-of-Visual-Word representations are exemplary of suitable high-level statistical representations; [0081] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images; [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing)
wherein each visual word has a respective set of generalized image features (Rodriguez-Serrano: [0079] Fisher Kernel representations and Bag-of-Visual-Word representations are exemplary of suitable high-level statistical representations; [0081] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images; [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing) [0079] ("Fisher Kernel representations and Bag-of-Visual-Word representations are exemplary of suitable high-level statistical representations" is known in art as a classification procedure, for image measurements, that compares new image object to known objects of a class, and  is an equivalent teaching for "grouped together" and the limitation of “visually similar”.)
in the hashing stage, compact representations of the images generated by the on-board camera of the vehicle and of the images stored in the database are produced by extracting features from the images and associating the extracted features with the words in the vocabulary generated during the training stage using visual-similarity criteria (Rodriguez-Serrano: [0009] LARGE-SCALE ASYMMETRIC COMPARISON COMPUTATION FOR BINARY EMBEDDINGS (i.e., compact representation); [0079] Fisher Kernel representations and Bag-of-Visual-Word representations are exemplary of suitable high-level statistical representations; [0081] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images; [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing)
in the determination-of-visual-similarity stage, a visual similarity between the images generated by the on-board camera of the vehicle and the images stored in the database is calculated using either a Euclidian distance or a cosine similarity of histograms of the compact representations (Rodriguez-Serrano: [0030] The exemplary system 10 may be configured for receiving as input one or more images 20, which in the illustrated embodiment are images of vehicles acquired by an image capture device 22; [FIG. 1] main memory and data memory; [0090] Other normalizations can also be applied, such as a square-rooting which is beneficial on histogram representations when measures such as the dot-product or Euclidean distance; [0103] It may be noted that the Hellinger distance is simply the Euclidean distance on the square-rooted multinomials)
which were produced during the hashing stage, of the images generated by the on-board camera of the vehicle and the images stored in the database (Rodriguez-Serrano: [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing (LSH), product quantization, principal component analysis (PCA), etc.) to speed up the process; [0081] Given an image 14 to be assigned a signature, each extracted local descriptor is assigned to its closest visual word in the previously trained vocabulary or to all visual words in a probabilistic manner in the case of a stochastic model. (Rodriguez-Serrano discloses a process of comparing features of captured images against trained visual words, which teaches "images stored in the database".))
for the benefit of reducing processing and storage burdens for visual signature computation.
In this case "each cropped image" and "from each image" is interpreted as a plurality or "series" of images.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a positioning system disclosed by a modified Miyajima (US 20110242311 A1) to include image recognition training taught by Rodriguez-Serrano. One of ordinary skill in the art would have been motivated to make this modification in order to reduce processing and storage burdens for visual signature computation.

REGARDING CLAIM 2, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 1, and further, Miyajima (US 20110242311 A1) also teaches, the first information about the position of the vehicle is provided by a satellite navigation system and/or based on a position estimation of the vehicle using dead-reckoning (Miyajima (US 20110242311 A1): [0036] The vehicle position detection module 4 has a function of correcting the estimated vehicle position obtained by performing conventional position calculation using the GPS and performing conventional position calculation using dead reckoning navigation. The vehicle position detection module 4 corrects the estimated vehicle position based on the vehicle position determined by the scenic image recognition using the estimated vehicle position. The vehicle position detection module 4 includes a GPS processing unit 41, a dead reckoning navigation processing unit 42, a vehicle position coordinate calculation unit 43, a map matching unit 44, a vehicle position determination unit 45, a captured image processing unit 5, and a scene matching unit 6.).

REGARDING CLAIM 10, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 1, and further, Miyajima (US 20110242311 A1) also teaches, the determined similarity between the image stored in the database and the image generated by the on-board camera of the vehicle represents the second information about the position of the vehicle which is 3combined with the first information about the position of the vehicle by the processing unit in order to determine the position of the vehicle (Miyajima (US 20110242311 A1): [0036] The vehicle position detection module 4 has a function of correcting the estimated vehicle position obtained by performing conventional position calculation using the GPS and performing conventional position calculation using dead reckoning navigation. The vehicle position detection module 4 corrects the estimated vehicle position based on the vehicle position determined by the scenic image recognition using the estimated vehicle position. The vehicle position detection module 4 includes a GPS processing unit 41, a dead reckoning navigation processing unit 42, a vehicle position coordinate calculation unit 43, a map matching unit 44, a vehicle position determination unit 45, a captured image processing unit 5, and a scene matching unit 6.).

REGARDING CLAIM 11, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano (US 20140219563 A1) teaches, (Miyajima (US 20110242311 A1), Miyajima (US 20110246027 A1), Rodriguez-Serrano: LIMITATIONS ADDRESSED, CLAIM 1 (SUPRA)).

REGARDING CLAIM 12, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 1, and further, Miyajima (US 20110242311 A1) also teaches, the determined similarity between the image stored in the database and the image generated by the on-board camera of the vehicle represents the second information about the position of the vehicle which is 3combined with the first information about the position of the vehicle by the processing unit in order to determine the position of the vehicle (Miyajima (US 20110242311 A1): [0036] The vehicle position detection module 4 has a function of correcting the estimated vehicle position obtained by performing conventional position calculation using the GPS and performing conventional position calculation using dead reckoning navigation. The vehicle position detection module 4 corrects the estimated vehicle position based on the vehicle position determined by the scenic image recognition using the estimated vehicle position. The vehicle position detection module 4 includes a GPS processing unit 41, a dead reckoning navigation processing unit 42, a vehicle position coordinate calculation unit 43, a map matching unit 44, a vehicle position determination unit 45, a captured image processing unit 5, and a scene matching unit 6.).

REGARDING CLAIM 13, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 1, and further, Rodriguez-Serrano also teaches, each visual word is identified as a respective generalized feature descriptor (Rodriguez-Serrano: [0080] In one embodiment, the representation generator 56 includes a patch extractor, which extracts and analyzes low level visual features of patches of the image 14, such as shape, texture, or color features, or the like…[0081] In either case, each visual word in the vocabulary corresponds to a grouping of typical low-level features. The visual words may each correspond (approximately) to a mid-level image feature such as a type of visual (rather than digital) object (e.g., ball or sphere, rod or shaft, flower, autumn leaves, or features of characters, such as straight lines, curved lines, etc.), characteristic background (e.g., starlit sky, blue sky, grass field, snow, beach, white surface, etc.), or the like.).

REGARDING CLAIM 14, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 13, and further, Rodriguez-Serrano also teaches, the feature grouping is carried out using at least one clustering technique selected from K-means and agglomeration (Rodriguez-Serrano: [0081] For example, a visual vocabulary is previously obtained by clustering local descriptors extracted from training images, using for instance K-means clustering analysis.).
"Extracted from training images" is interpreted as "agglomeration", collection, or assemblage.

REGARDING CLAIM 15, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 14, and further, Rodriguez-Serrano also teaches, K-means clustering iteratively partitions data and assigns each data sample to one of the clusters, wherein k is a user-defined number of clusters, and the (Rodriguez-Serrano: [0081] For example, a visual vocabulary is previously obtained by clustering local descriptors extracted from training images, using for instance K-means clustering analysis.).
In this case, “K-means clustering analysis” teaches “K-means clustering iteratively partitions data and assigns each data sample to one of the clusters, wherein k is a user-defined number of clusters, and the clusters are characterized by their centroid, which is identified as the mean of all its members”, unless specific user parameters are claimed, because the limitations claimed are well known in the art as common components of “K-mean clustering analysis”.
In this case, “mean” is interpreted as “centroid”.

REGARDING CLAIM 16, as best understood, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 14, and further, Rodriguez-Serrano also teaches, agglomerative clustering groups data by progressively merging similar data samples until an objective function is reached (Rodriguez-Serrano: [0078] An image representation or "signature" 64 is generated from each cropped image 14 based on low level features extracted from the image, such as color or gradient features, and analogously for the training images; [0081] The visual words may each correspond (approximately) to a mid-level image feature such as a type of visual (rather than digital) object (e.g., ball or sphere, rod or shaft, flower, autumn leaves, or features of characters, such as straight lines, curved lines, etc.), characteristic background (e.g., starlit sky, blue sky, grass field, snow, beach, white surface, etc.), or the like. Given an image 14 to be assigned a signature, each extracted local descriptor is assigned to its closest visual word in the previously trained vocabulary or to all visual words in a probabilistic manner in the case of a stochastic model. A histogram is computed by accumulating the occurrences of each visual word; [0128] the goal is to compute the most compatible label from a list of labels (see Eqn. (1)). The system was trained as explained in the Optimization section with image/label pairs from the training set, and was evaluated on images from the test set, where the argmax of Eq. (2) goes over the set of unique 5K labels of the test set; [Claim 19] ..comprises a collection of text images and the method comprises outputting a text image from the collection of text images having a text image representation with a highest computed compatibility with the text image representation.).
In this case, "training" is interpreted as progressively merging similar data samples.

REGARDING CLAIM 17, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 1, and further, Rodriguez-Serrano also teaches, each compact representation of the images generated by the on-board camera of the vehicle and of the images stored in the database is a histogram of visual-word-occurrence frequency of the respective image that represents a corresponding image hash (Rodriguez-Serrano: [0081] The visual words may each correspond (approximately) to a mid-level image feature such as a type of visual (rather than digital) object (e.g., ball or sphere, rod or shaft, flower, autumn leaves, or features of characters, such as straight lines, curved lines, etc.), characteristic background (e.g., starlit sky, blue sky, grass field, snow, beach, white surface, etc.), or the like. Given an image 14 to be assigned a signature, each extracted local descriptor is assigned to its closest visual word in the previously trained vocabulary or to all visual words in a probabilistic manner in the case of a stochastic model. A histogram is computed by accumulating the occurrences of each visual word).

REGARDING CLAIM 18, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 17, and further, Rodriguez-Serrano also teaches, during the hashing stage, image hashing is carried out based on the visual vocabulary for both the images generated by the on-board camera of the vehicle and the images stored in the database (Rodriguez-Serrano: [0027] This representation is referred to herein as a Spatial Pyramid Bag-Of-Characters (SPBOC) in which the characters are drawn from a predefined vocabulary (letters of the alphabet and numbers in the case of license plate numbers). The representation is derived from segmenting a character string into progressively smaller segments, in a pyramidal fashion, each segment being associated with a respective sub-representation which is a function of the characters in the respective segment (i.e., hashing); [0043] At S106, for each character string 12 in the vocabulary 14, features are extracted using the SPBOC. In particular, the character string is recursively partitioned into regions and for each region, features are extracted based on the characters wholly or partially present in the region (i.e., hashing).).

REGARDING CLAIM 19, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 11, and further, Miyajima (US 20110242311 A1) also teaches, (Miyajima (US 20110242311 A1): LIMITATIONS ADDRESSED, CLAIM 2 (SUPRA)).

REGARDING CLAIM 20, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 11, and further, Miyajima (US 20110242311 A1) also teaches, (Miyajima (US 20110242311 A1): LIMITATIONS ADDRESSED, CLAIM 10 or 12 (CLAIMS ARE DUPLICATIVE) (SUPRA)).

REGARDING CLAIM 21, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 11, and further, Rodriguez-Serrano also teaches, (Rodriguez-Serrano: LIMITATIONS ADDRESSED, CLAIM 13 (SUPRA)).

REGARDING CLAIM 22, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 21, and further, Rodriguez-Serrano also teaches, (Rodriguez-Serrano: LIMITATIONS ADDRESSED, CLAIM 14 (SUPRA)).

REGARDING CLAIM 23, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 22, and further, (Rodriguez-Serrano: LIMITATIONS ADDRESSED, CLAIM 15 (SUPRA)).

REGARDING CLAIM 24, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 22, and further, Rodriguez-Serrano also teaches, (Rodriguez-Serrano: LIMITATIONS ADDRESSED, CLAIM 16 (SUPRA)).

REGARDING CLAIM 25, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 11, and further, Rodriguez-Serrano also teaches, (Rodriguez-Serrano: LIMITATIONS ADDRESSED, CLAIM 17 (SUPRA)).

REGARDING CLAIM 26, Miyajima (US 20110242311 A1) in view of Miyajima (US 20110246027 A1) and Rodriguez-Serrano remain as applied above to claim 25, and further, Rodriguez-Serrano also teaches, (Rodriguez-Serrano: LIMITATIONS ADDRESSED, CLAIM 18 (SUPRA)).

Response to Arguments
Applicant’s arguments, see page 9, filed 09-01-2021, with respect to the rejection(s) of claim(s) 1 under 35 USC §103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

wherein the visual-bag-of-words technique includes a training stage (Rodriguez-Serrano: [0080] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images)
a hashing stage (Rodriguez-Serrano: [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing (LSH))
a determination-of-visual-similarity stage (Rodriguez-Serrano: [0029] In yet another embodiment, the information output may include a notification that the text image does not correspond to one of a limited vocabulary 18 of the character strings 12, for example, if the similarity measure does not meet a threshold value for any of the character strings in the vocabulary 18; [0039] The comparator 56 compares the two representations, optionally after embedding one or both of them in a common subspace, to generate a measure of comparability, such as a similarity score; [0049] may have been learned using actual labels of labeled test images to provide a comparison measure that is more likely to yield a more accurate measure of similarity for the label and image)
in the training stage, image features are extracted from a series of training images (Rodriguez-Serrano: [0078] An image representation or "signature" 64 is generated from each cropped image 14 based on low level features extracted from the image, such as color or gradient features, and analogously for the training images; [0080] For example, at least 10 or at least 20 or at least 50 patches are extracted from each image. Each patch may comprise at least 40 or at least 100 pixels, and up to 1,000,000 pixels or more.)
visually similar image features are then grouped together to form a visual vocabulary that represents a plurality of visual words (Rodriguez-Serrano: [0079] Fisher Kernel representations and Bag-of-Visual-Word representations are exemplary of suitable high-level statistical representations; [0081] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images; [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing)
wherein each visual word has a respective set of generalized image features (Rodriguez-Serrano: [0079] Fisher Kernel representations and Bag-of-Visual-Word representations are exemplary of suitable high-level statistical representations; [0081] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images; [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing)
in the hashing stage, compact representations of the images generated by the on-board camera of the vehicle and of the images stored in the database are produced by extracting features from the images and associating the extracted features with the words in the vocabulary generated during the training stage using visual-similarity criteria (Rodriguez-Serrano: [0009] LARGE-SCALE ASYMMETRIC COMPARISON COMPUTATION FOR BINARY EMBEDDINGS (i.e., compact representation); [0079] Fisher Kernel representations and Bag-of-Visual-Word representations are exemplary of suitable high-level statistical representations; [0081] a visual vocabulary is previously obtained by clustering local descriptors extracted from training images; [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing)
in the determination-of-visual-similarity stage, a visual similarity between the images generated by the on-board camera of the vehicle and the images stored in the database is calculated using either a Euclidian distance or a cosine similarity of histograms of the compact representations (Rodriguez-Serrano: [0030] The exemplary system 10 may be configured for receiving as input one or more images 20, which in the illustrated embodiment are images of vehicles acquired by an image capture device 22; [FIG. 1] main memory and data memory; [0090] Other normalizations can also be applied, such as a square-rooting which is beneficial on histogram representations when measures such as the dot-product or Euclidean distance; [0103] It may be noted that the Hellinger distance is simply the Euclidean distance on the square-rooted multinomials.)
which were produced during the hashing stage, of the images generated by the on-board camera of the vehicle and the images stored in the database (Rodriguez-Serrano: [0083] The signatures may be indexed or compressed using conventional techniques (locality sensitive hashing (LSH), product quantization, principal component analysis (PCA), etc.) to speed up the process; [0081] Given an image 14 to be assigned a signature, each extracted local descriptor is assigned to its closest visual word in the previously trained vocabulary or to all visual words in a probabilistic manner in the case of a stochastic model.)
for the benefit of reducing processing and storage burdens for visual signature computation.
	Because Rodriguez-Serrano (US 20140219563 A1) teaches the amended limitations, the examiner respectfully maintains the 35 USC §103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663